—In an action to recover damages for medical malpractice, the plaintiff appeals from an order of the Supreme Court, Kings County (Patterson, J.), dated August 14, 2000, which denied her motion, in effect, to vacate her default in opposing the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The Supreme Court providently exercised its discretion in *434denying the plaintiffs motion since the plaintiff failed to establish a reasonable excuse for her default (see, Roessler v Caruso & Caruso, 262 AD2d 627; General Elec. Capital Auto Lease v Terzi, 232 AD2d 449).
In light of our determination, we do not reach the plaintiffs remaining contention. Ritter, J. P., Altman, McGinity, Smith and Cozier, JJ., concur.